Appeal from a judgment of the Court of Claims, dismissing, on the merits, a claim for personal injuries sustained by claimant when he was struck by a falling tree limb on the grounds of the Rockland State Hospital. On Sunday, April 27, 1947, claimant, with his wife and his wife’s sister, went to the Rockland State Hospital to visit a relative who was a patient there. They obtained the release of the patient in their custody on the hospital grounds and went to a picnic area, furnished with tables and benches, where they ate a picnic lunch which they had brought with them. Later the four went through a gate and walked some *922distance to an area in the rear of a frame building where they found a table or bench under a ramp leading to the building and moved it to a point near the rear of the building, where claimant was later injured. This building had been in use by the United States Army and had recently been turned back to the hospital and was unused at the time. The area where the accident occurred, as shown by the photographic exhibits, was unkempt, rough, littered with stumps of trees, bricks, parts of concrete blocks and the terrain was generally rough. The area was separated for the most part from the main hospital grounds by a fence. The main grounds were clean and well-kept, providing large areas of lawn and walks which were in good condition. The State should not be required to police all the land which it owns in connection with a State hospital with the same degree of care required of the portions intended for the use of the public. The Court of Claims has found, among other things, that in order to get to the area claimant passed in front of and behind a link type fence and through gateways at which there were four “no trespassing” signs; that claimant had notice that the area was restricted as to him, and the State was not negligent in its duty toward claimant. The record presents only questions of fact, and there is sufficient evidence to sustain the judgment. Judgment unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.